Citation Nr: 1446464	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-32 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from December 1978 to March 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 (back) and July 2010 (hypertension) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a low back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

At no time during the period under consideration is the Veteran's hypertension shown to have been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

A rating in excess of 10 percent for hypertension is not warranted.  38 U.S.C.A.     §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.104, Code 7101 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in April 2010, VA notified the Veteran of the information needed to substantiate and complete his claim for an increased rating for hypertension, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated by the RO in the June 2014 supplemental statement of the case.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in April 2010.  The Board finds that the report of this examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examination was thorough and the examiner expressed familiarity with the record.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to the appeal for an increased rating for hypertension.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Hypertension is rated under Code 7101, which provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or for a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or, systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104.

Clinical records (dated from June 2009 to February 2014) during the appeal period reflect that the Veteran's diastolic blood pressures ranged from 73 (December 2012) to 110 (November & December 2010) and his systolic pressures ranged from 118 (June & August 2008) to 174 (October, November & December 2010).

On April 2010 VA hypertension examination, the Veteran's blood pressures were as follows: standing was 173/111; sitting, left arm was 158/100; sitting, right arm was 158/104; and after 10 minutes of rest lying flat, the left arm was 156/105 and the right arm was 156/100.  When blood pressure was rechecked, it was 170/108.  The diagnosis was essential hypertension, controlled on medications, with no functional limitations.

The factual evidence does not warrant a schedular rating in excess of 10 percent for hypertension.  At no time during the appeal period were diastolic pressures predominantly 110 or more or systolic pressures predominantly 200 or more.  Notably, the Veteran's diastolic pressure was only 110 on two occasions (in November & December 2010) and was never greater than 110.  His systolic pressures were never 200 or greater.  Consequently, a schedular rating in excess of 10 percent is not warranted.

The Board has also considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The manifestations of hypertension demonstrated (essentially blood pressure readings and associated impairment of function) are specifically contemplated by the schedular criteria (as discussed above), and those criteria are therefore not inadequate.

Finally, the Veteran has suggested that this service-connected disabilities combined prevent him from being able to sustain substantially gainful employment.  This matter was denied by the Board in October 2012.  The Veteran has not appealed.  Significantly, with regard to his hypertension specifically, the Veteran has not alleged that this disability alone prevents him from working.  Notably, on April 2010 VA examination, the examiner found no functional impairment caused by the Veteran's hypertension.  Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet.


ORDER

A rating in excess of 10 percent for hypertension is denied.


REMAND

The Veteran claims that he has a low back disability related to his service.  In June 2007, a VA examiner found that the Veteran had degenerative joint disease of the lumbar spine, but opined that such was unrelated to a lumbar puncture he received in service.  In April 2008, the Veteran submitted a statement indicating that this current low back disability may also be due to his duties as a cook in service, which included lifting and carrying food to the trucks, lifting water cans, washing the pots and pans, and lifting the water trailer onto the back of a truck.  The prior June 2007 VA medical opinion did not address whether the Veteran's low back disability may have been otherwise due to service, to include due to his duties as a food service specialist.  Accordingly a supplementary medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA or private treatment records relevant to the low back.

2.  Arrange for a supplemental medical opinion by an appropriate VA opinion provider to opine as to the likely etiology of the Veteran's lumbar spine degenerative joint disease.  The Veteran's claims files, to include this remand, must be reviewed by the opinion provider.  Based on review of the record, the opinion provider should provide an opinion that responds to the following:

(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's current lumbar spine degenerative joint disease manifested in service or in the first postservice year?  [The Veteran was discharged from service in March 1988.]

(b)  If not, is it at least as likely as not (a 50% or better probability) that the Veteran's current lumbar spine degenerative joint disease is otherwise related to the Veteran's service, to include due to (a) the lumbar puncture that was attempted in service and/or (b) his duties as a food services specialist in service?

A complete rationale, to include discussion of the lay statements of record, should be provided.

3.  Then review the record and readjudicate the claim remaining on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


